Appeal from D. C. S. D. Miss. Judgment affirmed except with respect to appellants' claim that the preclearance requirements of § 5 of the Voting Rights Act apply to the changes in the absentee ballot procedures adopted for the September 17 election ordered by the District Court. The completion of the September 17 election has rendered this claim moot with regard *955to the relief sought, i. e., an order enjoining the September 17 election for failure to comply with preclearance requirements. Accordingly, we vacate that portion of the judgment below with instructions to dismiss the relevant part of the complaint. Webster v. Reproductive Health Services, 492 U. S. 490, 512-513 (1989); United States v. Munsingwear, Inc., 340 U. S. 36, 39-40 (1950).
Justice Blackmun and Justice Stevens would note probable jurisdiction and set case for oral argument.